l l\\

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA MAY 1 8 2010
Clerk, U.S. District & Bankruptcy
J()SE])H SL()VINEC, ) Courts for the District of Columbia

)

Plaintiff, )
)

v. ) Civil Action No.
)
AMERICAN UNIVERSITY, )  ~¢ >~

) 10 lord 1

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff" s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff’ s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

lt appears that American University is about to destroy financial aid records of interest to
plaintiff, and plaintiff now asks the Court "to e-mail an order not to destroy these records and
allow pleadings next week also." Compl. at 2. The complaint does not contain a short and plain
statement of the grounds upon which the Court’s jurisdiction depends or a claim that plaintiff is
entitled to the relief he seeks. F or these reasons, the complaint will be dismissed without
prejudice for its failure to comply with Rule 8(a). An Order consistent with this Memorandum

Opinion is issued separately.